Title: 1771. Thurdsday May 30.
From: Adams, John
To: 


       Mounted my Horse for Connecticutt. Stopped, and chatted an Hour with Tom Crafts who is very low with Rheumatism and an Hectic, but the same honest, good humoured Man as ever. Stopped again at little Cambridge at the House by the Meeting House, and gave my Horse Hay and Oats, at Mr. Jacksons. Rode alone. My Mind has been running, chiefly upon my Farm and its Inhabitants and Furniture, my Horses, Oxen, Cows, Swine, Walls, Fences &c. I have in several late Rambles very particularly traced, and pursued every Swamp and Spring upon the North Side of Penns Hill from its Sourse to its Outlet. And I think if I owned the whole of that Side of the Hill I could make great Improvements upon it, by Means of Springs, and Descents and falls of Water.
       The first is the Swamp in the Pasture, by John Curtis, which my father gave me, which Swamp is fed by Springs which come from Land that was Curtis’s. This Swamp discharges its Waters two Ways. The first is by a range of low, wet, rocky ground, which runs down directly to Plymouth Road, near S. Curtis’s Lane, and the Bars of my new Pasture, and therefore flows down Pens hill in Wash. The other turns round and runs down into a Meadow in the lower Part of the Pasture, I purchased of Curtis, and from thence flows thro a range of low Land of S. Curtis into Bridgwater Road, and so in great freshitts, and plentifull Rains, flows down across the Road into my Pasture, and Coll. Verchilds, and mine again and Jo. Fields, into the fresh Meadow and Brook.
       In the next Place there is a Spring, a living Spring never dry, which originates in my new Pasture opposite S. Curtis’s lane. It arises directly beneath a great Rock, and flows in a Rivulet, down, thro S. Pennimans Land, and the narrow Lane, and Nat. Belchers and into my Meadow, which was Deacon Belchers, and then into Deacon Belchers Pond and thence thro Mrs. Vesey, Bass, Gay, Ruggles, Winslow, Peter Adams across the Road, and over Peter Adamss Meadow and into the Brook by Major Millers Bridge.
       Now the Questions are, what Improvement could I make of these Courses of Water, if I owned the whole North Side of the Hill? And what Improvements can I make with what I own already.
       I can clear my Swamp, and cutt a Ditch through it and extend that Ditch down to my Pasture Barrs, along the low, rocky, Spungy Valley there.
       Then I can cutt another Ditch, down to the lower Part of my Pasture, and another Ditch thro the Meadow there, and if there was a Ditch to communicate with it, thro S. Curtis’s Land, down to the long slough in the Road on one side of the Causey opposite to my Pasture, a Gutter might be opened directly into my Pasture, or it might be carried round by a Channell in the Road along side of the Causy, by my Pasture and Verchilds, and all turned directly into my four Acres, and Orchard— and carried all round the Walls of that and shed upon the Land as I pleas’d. And as to the other Spring and Rivulet, I might make a Dam just within my Meadow and turn half the Water, by a Channell, round by Nat. Belchers Wall and by my Wall against the Street and round by the House, and thence down into the Pond, and the other half, round the Side of the bushy Pasture Hill, so as to oose over several Acres there before it fell down into the Pond.
       Rode along to Captn. Brewers in Waltham, and turned my Horse out to Pasture, about 11. O. Clock perhaps, so that I have spent the forenoon in getting about 9 Miles. I rode this forenoon from little Cambridge to Brewers, with Mr. Ruggles of Roxbury, the Butcher, and I find him my Relation.—His Mother, who is still living above 70, is Sister to my Grandmother, Aunt Fairfield, Aunt Sharp, and Aunt Ruggles of Rochester, and Parson Ruggles of Rochester, and the Butchers Father were Brothers, so that Tim and he are very near— both by fathers and Mothers side. We talked about Family, Cattle fat and lean, and Farms, and Improvement of Land &c. He says that Roxbury People make no Profit, by carting Dung out of Boston, it must be done every Year, and they must put on 10 Load to an Acre, which will cost them 12 or 15£ in Boston besides the Labour of Carting, and when all this is done, they may get 30 Hundred of Hay— besides after feed. Roxbury People dont dung their Grass Land so much as they used to do—for of late Years they have got more into gardening, and 4 or 5 Acres of Garden takes all the dung they can get. Dr. Davis, he says, dungs his Close vs. Warrens, but little. The Wash helps it, and he dont feed it till quite Winter.
       Dined at Brewers, and spent good Part of the Afternoon there. A vast Drove of fat Cattle went by while I was there from the River Towns. Rode from Brewers to Munns in Sudbury, where I drank Tea and put out my Horse to Pasture, and put up myself for the Night.
       Spent the Evening at Munns, in Conversation with him about the Husbandry of the River Towns, Hatfield, Deerfield, Springfield, Northampton and Hadley, &c. and about Captn. Carvers Journal of his Travells in the Wilderness, among the Savages in search of the South sea.
       The Farmers upon Connecticutt River, fat their Cattle on the very best of English Hay, and Oats and Pees, ground to meal. They would not digest the Corn whole, so they grind their Provender. One of the great Farmers, will fatten 20 Head of Cattle in a Year, and it is the whole Business of one Man to take the care of em—to feed, Water, and curry them. They give an Ox but little Provender at first, but increase the Quantity till an Ox will eat a Peck at a Time, twice a day. The County of Hampshire is the best Place to send to for Stock—Oxen, Cows, Horses, young Cattle of all Ages, their Breed is large and ex­cellent and store Cattle are much cheaper there than below.—Lodged at Muns.
      